


EXHIBIT 10.24
INFINITY PROPERTY AND CASUALTY CORPORATION
SECOND AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN
1. Purposes
The purposes of the Plan are to provide long-term incentives to those persons
with significant responsibility for the success and growth of the Company, to
align the interests of such persons with those of the Company’s shareholders, to
assist the Company in recruiting, retaining and motivating employees, directors
and consultants on a competitive basis and to link compensation to performance.
2. Definitions
For purposes of the Plan, the following capitalized terms shall have the
meanings specified below:
(a) “Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.
(b) “Award” means a grant of Stock Options, Stock Appreciation Rights,
Restricted Shares or Restricted Share Units, Performance Shares or Performance
Units, or any or all of them, to a Participant.
(c) “Award Agreement” means an agreement, either in written or electronic
format, between the Company and a Participant setting forth the terms and
conditions of an Award granted to the Participant.
(d) “Award Value” means the number of Common Shares to be distributed to a
Participant who has received an Award of Performance Shares or Performance Units
following the Termination Date of such Award.
(e) “Beneficial Owner” has the meaning given in Rule 13d-3 under the Exchange
Act.
(f) “Board” means the Board of Directors of the Company.
(g) “Cause” means, unless otherwise provided in the Participant’s Award
Agreement, (i) the Participant’s failure or refusal to materially perform
his/her duties; (ii) the Participant’s failure or refusal to follow material
lawful directions of the Board or any other act of material insubordination on
the part of Participant; (iii) the engaging by the Participant in misconduct,
including but not limited to any type of conduct which is materially and
demonstrably injurious to the Company or any of its divisions, Subsidiaries or
Affiliates, monetarily or otherwise; (iv) any conviction of, or plea of guilty
or nolo contendere, by the Participant to a felony (other than a traffic
violation); or (v) the commission (or attempted commission) of any act of fraud
or dishonesty by the Participant which is materially detrimental to the business
or reputation of the Company or any of its divisions, Subsidiaries or
Affiliates.
(h) “Change in Control” means the occurrence of one or more of the following
events:
(i) Any Person or group of Persons becomes both a Beneficial Owner (as such term
is defined in Rule 13d-3 promulgated under the Exchange Act) directly or
indirectly of securities representing 30% or more of the total number of votes
that may be cast for the election of directors of the Company, whether by open
market purchases, by tender offer or exchange offer, through issuance of new
shares by the Company or by merger or consolidation;
(ii) Within two (2) years after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director or
directors, or any combination of the foregoing, the individuals who were
directors of the Company immediately prior to the merger, consolidation,
liquidation, sale of assets or contested election shall cease to constitute a
majority of the Board; or
(iii) Within two (2) years after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior to the commencement of the tender offer or exchange offer
shall cease to constitute a majority of the Board.




--------------------------------------------------------------------------------




 
(i) “Code” means the Internal Revenue Code of 1986, as amended, and any rules,
regulations or guidance promulgated thereunder. Any reference to the Code or a
section thereof shall also refer to any successor Code or section.
(j) “Committee” means a committee appointed by the Board consisting of at least
three members of the Board, all meeting the definitions of “outside director”
set forth in Code Section 162(m), “independent director” set forth in The Nasdaq
Stock Market rules, and “non-employee director” set forth in Rule 16b-3 of the
Exchange Act, or any successor definitions adopted for a similar purpose by the
Internal Revenue Service, any national securities exchange on which the Common
Shares are listed or the Securities and Exchange Commission.
(k) “Common Share” or “Common Shares” means one or more of the common shares,
without par value, of the Company.
(l) “Company” means Infinity Property & Casualty Corporation, a corporation
organized under the laws of the State of Ohio, its subsidiaries, divisions and
affiliated businesses.
(m) “Commencement Date” means January 1 of any year in which an Award of
Performance Shares or Performance Units is made.
(n) “Date of Grant” means the date on which the Committee authorizes the grant
of an Award or such later date as may be specified by the Committee in such
authorization.
(o) “Disability” means the failure of the Participant to render services to the
Company for a continuous period of six (6) months because of the Participant’s
physical or mental disability or illness. The Committee may substitute a
different definition for the term “Disability” in its discretion as it deems
appropriate.
(p) “Effective Date” has the meaning set forth in Section 13(a).
(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any rules, regulations, schedules or guidance promulgated thereunder. Any
reference to the Exchange Act or a section thereof shall also refer to any
successor Exchange Act or section.
(r) “Exercise Price” means the purchase price of a Common Share covered by a
Stock Option or SAR, as applicable.
(s) “Fair Market Value” on any date means the closing price of the Common Shares
as reported on The Nasdaq Stock Market or, if applicable, any other national
securities exchange on which the Common Shares are principally traded, or, if
there were no sales of Common Shares on such date, then on the immediately
preceding date on which there were any sales of Common Shares. If the Common
Shares cease to be traded on a national securities exchange, the Fair Market
Value shall be determined pursuant to a reasonable valuation method prescribed
by the Committee. In the case of an ISO (or Tandem SAR), Fair Market Value shall
be determined by the Committee in accordance with Code Section 422. For Awards
intended to be exempt from Code Section 409A, Fair Market Value shall be
determined by the Committee in accordance with Code Section 409A.
(t) “Full-Value Award” means Restricted Shares, Restricted Share Units,
Performance Shares, Performance Share Units or unrestricted Common Shares.
(u) “ISO” means an Incentive Stock Option satisfying the requirements of Code
Section 422 and designated as an ISO by the Committee.
(v) “Non-Employee Director” means a “non-employee director” as defined in Rule
16b-3 promulgated under the Exchange Act.

2



--------------------------------------------------------------------------------




(w) “NQSO” means a non-qualified Stock Option that does not satisfy the
requirements of Code Section 422 or that is not designated as an ISO by the
Committee.
(x) “Participant” means a person eligible to receive an Award under the Plan, as
set forth in Section 4, and designated by the Committee to receive an Award
subject to the conditions set forth in the Plan and any Award Agreement.
(y) “Performance-Based Exception” means the performance-based exception to the
deductibility limitations of Code Section 162(m), as set forth in Code
Section 162(m)(4)(C).
(z) “Performance Goals” means the goals established by the Committee, as
described in Section 6(e)(ii).
(aa) “Performance Measures” means the criteria set out in Section 6(e)(iii) that
may be used by the Committee as the basis for a Performance Goal.
(bb) “Performance Period” means the period established by the Committee during
which the achievement of Performance Goals is assessed in order to determine
whether and to what extent an Award that is conditioned on attaining Performance
Goals has been earned.
(cc) “Performance Share” means an Award granted to a Participant pursuant to
Section 6(d).
(dd) “Performance Unit” means an Award granted to a Participant pursuant to
Section 6(d).
(ee) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, except that such term shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of Company securities.
(ff) “Plan” means the Infinity Property and Casualty Corporation Amended and
Restated 2013 Stock Incentive Plan, as may be further amended and restated from
time to time.
(gg) “Prior Plans” mean each of the Company’s 2002 Restricted Stock Plan (as
amended and restated effective July 31, 2007), Amended and Restated 2002 Stock
Option Plan, Non-Employee Director’s Stock Ownership Plan and Second Amended and
Restated 2008 Performance Share Plan.
(hh) “Restricted Shares” means Common Shares that are subject to restrictions,
as described in Section 6(c).
(ii) “Restricted Share Units” means a right, as described in Section 6(c),
denominated in Common Shares to receive an amount, payable in either cash,
Common Shares, Restricted Shares, or a combination thereof, equal to the value
of a specified number of Common Shares.
(jj) “Restriction Period” means, with respect to any Full-Value Award (other
than an Award to a Non-Employee Director), the period during which any risk of
forfeiture or other restrictions set by the Committee, including performance
restrictions, remain in effect until such time as they have lapsed under the
terms and conditions of the Full-Value Award or as otherwise determined by the
Committee, including the Performance Period for Full-Value Awards intended to
qualify for the Performance-Based Exception.
(kk) “Retirement” means retirement with the Company at or after age 65 or at or
after the later of age 55 and ten years of service.

3



--------------------------------------------------------------------------------




(ll) “Securities Act” means the Securities Act of 1933, as amended, and any
rules, regulations, schedules or guidance promulgated thereunder. Any reference
to the Securities Act or a section thereof shall also refer to any successor
Securities Act or section.
(mm) “Stock Appreciation Right” or “SAR” means the right, as described in
Section 6(b), to receive a payment equal to the excess of the Fair Market Value
of a Common Share on the date the SAR is exercised over the Exercise Price
established for that SAR at the time of grant, multiplied by the number of
Common Shares with respect to which the SAR is exercised.
(nn) “Stock Option” means the right, as described in Section 6(a), to purchase
Common Shares at a specified price for a specified period of time. Stock Options
include ISOs and NQSOs.
(oo) “Subsidiary” has the meaning set forth in Section 424(f) of the Code.
(pp) “Tandem SAR” means a SAR granted in tandem with a Stock Option.
(qq) “Termination Date” means the date on which the term of an Award of
Performance Shares or Performance Units expires.
3. Administration of the Plan
(a) Authority of Committee. The Plan shall be administered by the Committee.
Unless otherwise determined by the Board, the Compensation Committee of the
Board shall serve as the Committee, except that with respect to Awards to
Non-Employee Directors, the Nominating and Corporate Governance Committee of the
Board shall serve as the Committee. The Committee shall have all the powers
vested in it by the terms of the Plan, such powers to include the sole and
exclusive authority to (within the limitations described in the Plan):
(i) select Participants to be granted Awards under the Plan and grant Awards
pursuant to the terms of the Plan;
(ii) determine the type, size and terms of the Awards to be granted to each
Participant;
(iii) determine the time when Awards are to be granted and any conditions that
must be satisfied before an Award is granted;
(iv) establish objectives and conditions for earning an Award;
(v) determine all other terms and conditions, not inconsistent with the terms of
the Plan and any operative employment or other agreement, of any Award granted
under the Plan, and determine the appropriate Award Agreement evidencing the
Award;
(vi) determine whether the terms, conditions, and objectives for earning an
Award have been met, including, without limitation, any such determination or
certification, as the case may be, required for compliance with Code
Section 162(m);
(vii) modify or waive the terms and conditions of Awards granted under the Plan,
in a manner not inconsistent with the terms of the Plan and any operative
employment or other agreement, accelerate the vesting, exercise or payment of an
Award or cancel or suspend an Award;
(viii) determine whether the amount or payment of an Award should be reduced or
eliminated, and determine if, when and under what conditions payment of all or
any part of any Award may be deferred;
(ix) determine the guidelines and/or procedures for the payment or exercise of
Awards;

4



--------------------------------------------------------------------------------




 
(x) determine whether an Award may be intended to qualify, regardless of its
amount, as deductible in its entirety for federal income tax purposes, including
whether any Awards granted to an employee should qualify for the
Performance-Based Exception;
(xi) adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan;
(xii) construe, interpret, administer and implement the Plan, any Award
Agreements or related documents and correct any defect, supply an omission or
reconcile any inconsistency in or between the Plan, any Award Agreement or
related documents; and
(xiii) make factual determinations with respect to the Plan and any Awards and
otherwise supervise the administration of the Plan.
(b) Binding Authority. The Committee’s interpretations of the Plan, and all
actions taken and determinations made by the Committee pursuant to the powers
vested in it under the Plan, shall be conclusive and binding on all parties,
including the Company, its shareholders and all Participants.
(c) Delegation of Authority. To the extent not prohibited by law or the rules of
the national securities exchange on which the Company’s Common Shares are
listed, the Committee may allocate its authority hereunder to one or more of its
members or delegate its authority hereunder to one or more Non-Employee
Directors or one or more officers of the Company, except that no such allocation
or delegation shall be permitted with respect to Awards intended to qualify for
the Performance-Based Exception, and may grant authority to employees of the
Company to execute documents on behalf of the Committee or to otherwise assist
in the administration and operation of the Plan. When the Committee delegates
its authority hereunder to one or more officers of the Company, it shall specify
the total number of Awards that the officer or officers may award and the terms
on which any Awards may be issued, offered or sold. In no event shall the
Committee authorize any officer to designate such officer as a recipient of any
Awards.
4. Eligibility
Subject to the terms and conditions of the Plan, the Committee may select, from
all eligible persons, Participants to whom Awards shall be granted under the
Plan and shall determine the nature and amount of each Award. Eligible persons
include any of the following individuals: (i) any officer or key employee of the
Company, (ii) any consultant (as defined in the General Instructions to the Form
S-8 registration statement under the Securities Act) to the Company, and
(iii) any Non-Employee Director. All Awards shall be evidenced by an Award
Agreement, and Awards may be conditioned upon the Participant’s execution of an
Award Agreement.
5. Common Shares Subject to the Plan
(a) Authorized Number of Common Shares. Unless otherwise authorized by the
Company’s shareholders and subject to this Section 5 and Section 8, the maximum
aggregate number of Common Shares available for issuance under the Plan is
750,000. Upon the Effective Date, the Prior Plans will terminate and no further
Awards shall be granted thereunder; provided that all outstanding awards under
the Prior Plans as of the Effective Date shall remain outstanding and shall be
administered and settled in accordance with the provisions of the Prior Plans,
as applicable.
(i) The maximum number of Common Shares available for grant with respect to
Full-Value Awards is 750,000.
(ii) The maximum number of Common Shares available for issuance with respect to
ISOs is 750,000.
(b) Share Counting. The following rules shall apply in determining the number of
Common Shares available for grant under the Plan:
(i) Common Shares subject to any Award shall be counted against the maximum
share limitation as one Common Share for every Common Share subject thereto.

5



--------------------------------------------------------------------------------




 
(ii) To the extent that any Award is forfeited, cancelled, settled in cash,
returned to the Company for failure to satisfy vesting requirements or other
conditions of the Award or otherwise terminates without an issuance of Common
Shares being made, the maximum share limitation shall be credited with one
Common Share for each Common Share subject to such Award, and such number of
credited Common Shares may again be made subject to Awards under the Plan.
(iii) Any Common Shares underlying Awards granted through the assumption of, or
in substitution for, outstanding awards previously granted to individuals who
become employees of the Company as a result of a merger, consolidation,
acquisition or other corporate transaction shall not, unless required by law or
regulation, count against the reserve of available Common Shares under the Plan.
(c) Award Limitations. Subject to the adjustment provisions of Section 8, the
following limits shall apply with respect to Awards intended to quality for the
Performance-Based Exception:
(i) The maximum aggregate number of Common Shares that may be subject to Stock
Options or SARs granted in any calendar year to any one Participant shall be
300,000 Common Shares.
(ii) The maximum aggregate number of Common Shares that may be subject to
Full-Value Awards granted in any calendar year to any one Participant shall be
100,000 Common Shares.
(d) Shares to be Delivered. Common Shares to be delivered by the Company under
the Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.
6. Awards to Participants
(a) Stock Options.
(i) Grants. Subject to the terms and conditions of the Plan, Stock Options may
be granted to Participants, in such number and upon such terms and conditions as
the Committee determines, and may consist of ISOs or NQSOs. Stock options may be
granted alone or with Tandem SARs. With respect to Stock Options granted with
Tandem SARs, the exercise of either such Stock Options or Tandem SARs will
result in the simultaneous cancellation of the same number of Stock Options or
Tandem SARs, as the case may be.
(ii) Exercise Price. The Exercise Price shall be equal to or, at the Committee’s
discretion, greater than the Fair Market Value on the date the Stock Option is
granted, unless the Stock Option was granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
became employees of the Company as a result of a merger, consolidation,
acquisition or other corporate transaction, in which case the assumption or
substitution shall be accomplished in a manner that permits the Stock Option to
be exempt from Code Section 409A.
(iii) Term. The term of Stock Options shall be determined by the Committee in
its sole discretion, but in no event shall the term exceed ten years from the
Date of Grant.
(iv) ISO Limits. ISOs may be granted only to Participants who are employees of
the Company (or of any parent or Subsidiary) on the Date of Grant, and may only
be granted to an employee who, at the time the Stock Option is granted, does not
own more than ten percent of the total combined voting power of all classes of
stock of the Company (or of any parent or Subsidiary), unless (A) the Exercise
Price is at least 110% percent of the Fair Market Value on the Date of Grant,
and (B) the ISO is not exercisable after five years from the Date of Grant. The
aggregate Fair Market Value of all Common Shares, determined at the time the
ISOs are granted, with respect to which ISOs are exercisable by a Participant
for the first time during any calendar year (under all plans of the Company)
shall not exceed $100,000 or such other amount as may subsequently be specified
by the Code. If such Fair Market Value exceeds the $100,000 limit, the ISOs
exceeding the limit shall be treated as NQSOs, taking the Stock Options in the
order each was granted. The terms of all ISOs shall be consistent with and
contain or be deemed to contain all provisions required to qualify as an
“incentive stock option” under Code Section 422.

6



--------------------------------------------------------------------------------




 
(v) No Repricing. Subject to the adjustment provisions of Section 8, without the
approval of the Company’s shareholders, (A) the Exercise Price for any
outstanding Stock Option may not be decreased after the Date of Grant, (B) no
outstanding Stock Option may be surrendered to the Company as consideration for
the grant of a new Stock Option with a lower Exercise Price, and (C) no other
modifications to any outstanding Stock Option may be made that would be treated
as a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the national securities exchange on which the Common
Shares are listed.
(vi) Form of Payment. Vested Stock Options may be exercised in whole or in part,
and the Exercise Price shall be paid to the Company at the time of exercise,
subject to any applicable rules or regulations adopted by the Committee:
(A)
to the extent permitted by applicable law, pursuant to cashless exercise
procedures that are approved by the Committee;

(B)
through the tender of unrestricted Common Shares owned by the Participant (or by
delivering a certification or attestation of ownership of such Common Shares)
valued at their Fair Market Value on the date of exercise;

(C)
in cash or its equivalent; or

(D)
by any combination of (A), (B), and (C) above.

(vii) No Dividends or Shareholder Rights. No dividends or dividend equivalents
may be paid on Stock Options. Except as otherwise provided herein, a Participant
shall have no rights as a holder of Common Shares covered by a Stock Option
unless and until such Common Shares have been registered to the Participant as
the owner.
(b) Stock Appreciation Rights.
(i) Grants. Subject to the terms and provisions of the Plan, SARs may be granted
to Participants, in such number and upon such terms and conditions as the
Committee determines, and may be granted alone or as Tandem SARs. With respect
to Tandem SARs, the exercise of either such Stock Options or SARs will result in
the simultaneous cancellation of the same number of Tandem SARs or Stock
Options, as the case may be.
(ii) Exercise Price. The Exercise Price shall be equal to or, at the Committee’s
discretion, greater than Fair Market Value on the date the SAR is granted,
unless the SAR was granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who became employees of the
Company as a result of a merger, consolidation, acquisition or other corporate
transaction involving the Company, in which case the assumption or substitution
shall be accomplished in a manner that permits the SAR to be exempt from Code
Section 409A.
(iii) Term. The term of a SAR shall be determined by the Committee in its sole
discretion, but in no event shall the term exceed ten years from the Date of
Grant; provided that, each SAR granted in tandem with a Stock Option shall
terminate upon the termination or exercise of the related Stock Option.
(iv) No Repricing. Subject to the adjustment provisions of Section 8, without
the approval of the Company’s shareholders, (A) the Exercise Price for any
outstanding SAR may not be decreased after the Date of Grant, (B) no outstanding
SAR may be surrendered to the Company as consideration for the grant of a new
SAR with a lower Exercise Price, and (C) no other modifications to any
outstanding SAR may be made that would be treated as a “repricing” under the
then applicable rules, regulations or listing requirements adopted by the
national securities exchange on which the Common Shares are listed.
(v) Form of Payment. Vested SARs may be exercised in whole or in part, and the
Committee may authorize payment of a SAR in the form of cash, Common Shares
valued at its Fair Market Value on the date of the exercise or a combination
thereof, or by any other method as the Committee may determine.

7



--------------------------------------------------------------------------------




 
(vi) Tandem SARs. Tandem SARs may be exercised for all or part of the Common
Shares subject to the related Stock Option upon the surrender of the right to
exercise the equivalent portion of the related Stock Option. A Tandem SAR may be
exercised only with respect to the Common Shares for which its related Stock
Option is then exercisable. Notwithstanding any other provision of the Plan to
the contrary, with respect to a Tandem SAR granted in connection with an ISO:
(A) the Tandem SAR will expire no later than the expiration of the underlying
ISO; (B) the value of the payout with respect to the Tandem SAR may be for no
more than 100% of the excess of the Fair Market Value of the Common Shares
subject to the underlying ISO at the time the Tandem SAR is exercised over the
Exercise Price of the underlying ISO; and (C) the Tandem SAR may be exercised
only when the Fair Market Value of the Common Shares subject to the ISO exceeds
the Exercise Price of the ISO.
(vii) No Dividends or Shareholder Rights. No dividends or dividend equivalents
may be paid on SARs. Except as otherwise provided herein, a Participant shall
have no rights as a holder of Common Shares covered by a SAR unless and until
such Common Shares have been registered to the Participant as the owner.
(c) Restricted Shares and Restricted Share Units.
(i) Grants. Subject to the terms and provisions of the Plan, Restricted Shares
and Restricted Share Units may be granted to Participants in such number and
upon such terms and conditions as the Committee determines. Restricted Shares
will be registered in the name of the Participant and deposited with the Company
or its agent in certificated or book-entry form.
(ii) Restrictions. Restricted Shares or Restricted Share Units may be granted at
no cost or at a purchase price determined by the Committee, which may be less
than the Fair Market Value, but subject to such terms and conditions as the
Committee determines, including, without limitation: forfeiture conditions,
transfer restrictions, restrictions based upon the achievement of specific
performance goals (Company-wide, divisional and/or individual), which may be
based on one or more Performance Measures, time-based restrictions on vesting
and/or restrictions under applicable federal or state securities laws. Subject
to Sections 9 and 10, for Awards to employees, no Restricted Shares or
Restricted Share Units conditioned upon the achievement of performance shall be
based on a Restriction Period of less than one year, and, except as may be
determined by the Committee, any Restriction Period based solely on continued
employment or service (time-based) shall be for a minimum of three years,
subject to (A) pro rata or graded vesting prior to the expiration of such
time-based Restriction Period, and (B) acceleration due to the Participant’s
death, Disability or Retirement, in each case as specified in the applicable
Award Agreement; provided that the Restriction Period applicable to the first
vesting date of an Award subject to pro rata or graded vesting (as referenced in
(A) above) may be for less than one year, provided the first vesting date is no
earlier than the fiscal year-end date of the fiscal year during which the Award
was granted. To the extent the Restricted Shares or Restricted Share Units are
intended to qualify for the Performance-Based Exception, except as may be
determined by the Committee, the applicable restrictions shall be based on the
achievement of Performance Goals over a Performance Period, as described in
Section 6(e).
(iii) Transfer Restrictions. During the Restriction Period, Restricted Shares
and Restricted Share Units may not be sold, assigned, transferred or otherwise
disposed of, or mortgaged, pledged or otherwise encumbered. In order to enforce
the limitations imposed upon the Restricted Shares, the Committee may (A) cause
a legend or legends to be placed on any certificates evidencing such Restricted
Shares, and/or (B) cause “stop transfer” instructions to be issued, as it deems
necessary or appropriate.
(iv) Dividends and Voting Rights. Unless otherwise determined by the Committee,
during the Restriction Period, Participants who hold Restricted Shares shall
have the right to receive dividends in cash or other property or other
distribution or rights in respect of the Restricted Shares but shall not have
the right to vote the Restricted Shares as the record owners; provided that,
unless otherwise determined by the Committee, any dividends or other property
payable to a Participant during the Restriction Period shall be distributed to
the Participant only if and when the restrictions imposed on the applicable
Restricted Shares lapse. Unless otherwise

8



--------------------------------------------------------------------------------




determined by the Committee, during the Restriction Period, Participants who
hold Restricted Shares Units shall be credited with dividend equivalents in
respect of such Restricted Share Units; provided that, unless otherwise
determined by the Committee, such dividend equivalents shall be distributed
(without interest) to the Participant only if and when the restrictions imposed
on the applicable Restricted Share Units lapse. Participants shall have no other
rights as a shareholder with respect to Restricted Share Units unless otherwise
determined by the Committee. Notwithstanding the forgoing, no Restricted Shares
or Restricted Share Units conditioned upon the achievement of performance shall
provide the Participant with dividend or shareholder rights unless otherwise
determined by the Committee; provided that an Award Agreement may provide for
payment (in money or shares) equal to the dividends paid on the number of Common
Shares payable upon vesting of such Restricted Shares or Restricted Share Units
or at any time prior thereto.
(v) Payment of Restricted Share Units. Restricted Share Units that become
payable in accordance with their terms and conditions shall be settled in cash,
Common Shares, Restricted Shares, or a combination thereof, as determined by the
Committee.
(vi) Ownership. Restricted Shares shall be registered in the name of the
Participant on the books and records of the Company or its designee (or by one
or more physical certificates if physical certificates are issued) subject to
the applicable restrictions imposed by the Plan. At the end of the Restriction
Period that applies to Restricted Shares, the number of shares to which the
Participant is entitled shall be delivered to the Participant free and clear of
the restrictions, either in certificated or book-entry form. No Common Shares
shall be registered in the name of the Participant with respect to Restricted
Share Units, and Participants shall have no ownership interest in the Common
Shares to which the Restricted Share Units relate, unless and until payment is
made in Common Shares.
(vii) Forfeiture. If a Participant who holds Restricted Shares or Restricted
Share Units fails to satisfy the restrictions, terms or conditions applicable to
the Award, except as otherwise determined by the Committee, the Participant
shall forfeit the Restricted Shares or Restricted Share Units. The Committee may
at any time waive such restrictions or accelerate the date or dates on which the
restrictions will lapse; however, to the extent the Restricted Shares or
Restricted Share Units are intended to qualify for the Performance-Based
Exception, the provisions of Section 6(e)(iv) will apply.
(d) Performance Shares and Performance Units.
(i) Grants. Subject to the terms and provisions of the Plan, Performance Shares
and Performance Units may be granted to Participants in such number and upon
such terms and conditions as the Committee determines.
(ii) Award Value of Performance Shares/Units. The Award Value of each
Performance Share and Performance Unit shall be calculated immediately following
the Termination Date, unless the Committee designates a different day for such
calculation at the time of grant.
(iii) Term. Performance Shares and Performance Units shall terminate on a
Termination Date to be determined by the Committee in its sole discretion.
(iv) Vesting. Performance Shares and Performance Units shall vest as of the
Termination Date, but only if the Participant is actively employed on a
full-time basis with the Company through the Termination Date.
(v) Forfeiture. All unvested Performance Shares and Performance Units shall be
forfeited on Termination Date or such other date as may be set forth in the
Award Agreement or determined by the Committee at the time of grant in its sole
discretion.
(e) Performance-Based Exception.
(i) Grants. Subject to the provisions of the Plan, Full-Value Awards granted in
a manner that is intended to qualify for the Performance-Based Exception shall
be conditioned upon the achievement of Performance Goals as the Committee shall
determine, in its sole discretion.

9



--------------------------------------------------------------------------------




 
(ii) Performance Goals. Performance Goals shall be based on one or more
Performance Measures, over a Performance Period, as to be determined by the
Committee.
(iii) Performance Measures. The Performance Measure(s) may be described in terms
of objectives that are related to the individual Participant or objectives that
are Company-wide or related to a subsidiary, division, department, region,
function or business unit of the Company, and shall consist of one or more or
any combination of the following criteria: combined ratio, premium growth,
including growth within certain specific geographical areas, cash flow, profit,
revenue, stock price, market share, sales, net income, operating income, return
ratios, earnings per share, earnings (which may include an add back for taxes,
interest, and/or depreciation and amortization), operating earnings, profit
margins, earnings per Common Share, favorable comparison to established budgets,
return on equity or shareholders’ equity, return on assets, attainment of
strategic and operational initiatives, comparisons with various stock market
indices, reduction in costs or a combination of such factors, personal
performance measures, working capital, total assets, net assets, return on
sales, return on invested capital, gross margin, costs, shareholders’ equity,
shareholder return and/or productivity or productivity improvement. The
Performance Goals based on these Performance Measures may be expressed in
absolute terms, before or after taxes, or relative to the performance of other
entities.
(iv) Treatment of Awards. With respect to any Full-Value Award that is intended
to qualify for the Performance-Based Exception: (A) the Committee shall
interpret the Plan and this Section 6(e) in light of Code Section 162(m),
(B) the Committee shall not amend the Full-Value Award in any way that would
adversely affect the treatment of the Full-Value Award under Code
Section 162(m), and (C) such Full-Value Award shall not vest or be paid until
the Committee shall first have certified that the Performance Goals have been
achieved.
(f) Unrestricted Share Awards.
Subject to the terms and provisions of the Plan, the Committee may grant awards
of unrestricted Common Shares to Participants in such number and upon such terms
and conditions as the Committee determines in recognition of outstanding
achievements or contributions by such Participants or otherwise. Unrestricted
Common Shares issued on a bonus basis may be issued for no cash consideration.
(g) Provisions Applicable to Non-Employee Directors.
(i) Full-Value Awards. The Committee shall have authority to grant to
Non-Employee Directors, on or about June 1 of each year during which a
Non-Employee Director is a member of the Company’s Board and is serving on the
Board as of June 1, a Full Value Award determined by dividing $55,000 (the
“Equity Grant Value”) by the average of the per share Fair Market Value of
Common Shares for the five (5) trading days ending on the last business day
prior to June 1 of the applicable year; the resulting number shall then be
rounded up to the nearest share. Effective as of May 20, 2014, the Equity Grant
Value shall be increased from $55,000 to $65,000. The Committee may change the
Equity Grant Value from time to time, or may determine that a fixed number of
shares be granted in lieu of using the “Equity Grant Value” method described
above, in each case without shareholder approval. Full-Value Awards granted to
Non-Employee Directors pursuant to this Section 6(g)(i) shall not be
transferrable by Non-Employee Directors for a period of six (6) months from the
Date of Grant. Notwithstanding the foregoing, the Committee may grant to
Non-Employee Directors Stock Options in lieu of or in addition to Restricted
Shares.
(ii) Additional Payment in Common Stock in Lieu of Cash. On or prior to
January 1 of any calendar year, any Non-Employee Director may notify the Company
that he or she is electing to receive unrestricted Common Shares in lieu of a
specified percentage (not to exceed 50%) of cash compensation scheduled to be
received in the upcoming calendar year; provided, however, that this amount
shall exclude such cash compensation to be earned for attending Board and/or
committee meetings. Such additionally issued Common Shares shall be governed by
the terms and provisions of Section 6(g)(i) above and the additional terms and
provisions of this Plan.
(iii) Additional Transfer Restrictions. No Non-Employee Director may dispose of
any shares received pursuant to an Award under Section 6(g)(i) of this Plan
until such Non-Employee Director beneficially owns the

10



--------------------------------------------------------------------------------




target amount of Common Shares required by stock ownership guidelines adopted by
the Company (the “Share Ownership Target”). Thereafter, no Non-Employee Director
shall dispose of any shares received pursuant to an Award under Section 6(g)(i)
of this Plan such that such Non-Employee Director’s direct or indirect ownership
of Common Shares would be less than the Share Ownership Target.
7. Deferred Payment
Subject to the terms of the Plan, the Committee may determine that all or a
portion of any Award to a Participant, whether it is to be paid in cash, Common
Shares or a combination thereof, shall be deferred or may, in its sole
discretion, approve deferral elections made by Participants. Deferrals shall be
for such periods and upon such terms as the Committee may determine in its sole
discretion, which terms shall comply with Code Section 409A.
8. Dilution and Other Adjustments
In the event of any merger, reorganization, consolidation, liquidation,
recapitalization, reclassification, redesignation, stock dividend, other
distribution (whether in the form of cash, shares or otherwise), stock split,
reverse stock split, spin off, combination, repurchase or exchange of shares or
issuance of warrants or rights to purchase shares or other securities, or other
change in corporate structure affecting the Common Shares, the Committee shall
make such adjustments in the aggregate number and type of Common Shares which
may be delivered and the individual award maximums as set forth in Section 5,
the number and type of Common Shares subject to outstanding Awards and the
Exercise Price or other price of Common Shares subject to outstanding Awards
(provided the number of Common Shares subject to any Award shall always be a
whole number), as may be and to the extent determined to be appropriate and
equitable by the Committee to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Such adjustment
shall be conclusive and binding for all purposes of the Plan. Any such
adjustment of an ISO or SAR shall be made in compliance with Code Sections 422
and 424, and no such adjustment shall be made that would cause any Award which
is or becomes subject to Code Section 409A to fail to comply with the
requirements of Code Section 409A or is exempt from Code Section 409A to become
subject to Code Section 409A.
9. Change in Control
Notwithstanding any other provision of the Plan to the contrary, immediately
upon the occurrence of a Change in Control, the following provisions of this
Section 9 shall apply except to the extent an Award Agreement provides for a
different treatment (in which case the Award Agreement shall govern):
(a) all outstanding Stock Options and SARs vest and become fully exercisable;
and
(b) all Full-Value Awards (including Performance Shares and Performance Units)
become fully vested.
10. Termination
(a) Termination by Death, Disability, or Retirement. Unless otherwise provided
in the Participant’s Award Agreement, the vesting of an Award shall be
immediately accelerated upon a Participant’s death, Disability, or Retirement;
provided that the vesting of Performance Shares and Performance Units in
connection with Retirement shall only be accelerated on a pro-rata basis based
upon the amount of days that have passed since the Commencement Date and;
provided further that for Full-Value Awards intended to qualify for the
Performance-Based Exception, in the case of Retirement no vesting may occur or
no distribution may be made prior to the attainment of the Performance Goals.
Stock Options and SARs may thereafter be exercised for a period of one year
following such termination, in the case of death or Disability, and 90 days in
the case of Retirement (or such other period as the Committee may specify at or
after the time of grant) or until the expiration of the stated term of such
Stock Option, whichever period is shorter.

11



--------------------------------------------------------------------------------




 
(b) Termination for Cause. Unless otherwise provided in the Participant’s Award
Agreement, if a Participant’s employment or service terminates for Cause,
(i) all Stock Options and SARs (or portions thereof) which have not been
exercised, whether vested or not, and (ii) all Full-Value Awards, shall
immediately be forfeited upon termination, including such Awards that are
subject to performance conditions (or unearned portions thereof).
(c) Other Terminations.
(i) By the Company. Unless otherwise provided in the Participant’s Award
Agreement, if a Participant’s employment or service is terminated by the Company
for any reason other than Cause, (x) any unvested portion of Stock Options or
SARs held by the Participant at the time of termination shall become vested and
such Stock Options and SARs may be exercised for a period of three months (or
such other period as the Committee may specify at or after the time of grant)
from the termination date, or until the expiration of the original term of the
Stock Option or SAR, whichever period is shorter; provided that, for Stock
Options and SARs intended to qualify for the Performance-Based Exception, no
vesting may occur or no distribution may be made prior to the attainment of the
Performance Goals and (y) all Full-Value Awards shall become fully-vested upon
termination; provided that, the vesting of Performance Shares and Performance
Units shall only be accelerated on a pro-rata basis based upon the amount of
days that have passed since the Commencement Date and; provided further that,
for Full-Value Awards intended to qualify for the Performance-Based Exception,
no vesting may occur or no distribution may be made prior to the attainment of
the Performance Goals. If a Participant dies during the three month period
referred to in clause (x) above, any unexercised Stock Option or SAR held by the
Participant or transferred pursuant to the provisions of this Plan, shall be
exercisable, to the full extent that such Stock Option was exercisable at the
time of death, for a period of one year after the date of death of the
Participant or until the expiration of the stated term of such Stock Option,
whichever period is shorter.
(ii) By the Participant. Unless otherwise provided in the Participant’s Award
Agreement, if a Participant’s employment or service is terminated by the
Participant for any reason other than death, Disability or Retirement, (x) any
vested portion of Stock Options or SARs held by the Participant at the time of
termination may be exercised for a period of three months (or such other period
as the Committee may specify at or after the time of grant) from the termination
date, or until the expiration of the original term of the Stock Option or SAR,
whichever period is shorter, (y) no unvested portion of any Stock Option or SAR
shall become vested, including such Awards that are subject to performance
conditions (or unearned portions thereof), and (z) all Full-Value Awards,
including such Awards that are subject to performance conditions (or unearned
portions thereof), shall immediately be forfeited upon termination. If a
Participant dies during the three month period referred to in clause (x) above,
any unexercised Stock Option or SAR held by the Participant or transferred
pursuant to the provisions of this Plan, shall be exercisable, to the full
extent that such Stock Option was exercisable at the time of death, for a period
of one year after the date of death of the Participant or until the expiration
of the stated term of such Stock Option, whichever period is shorter.
(d) Limitation for ISOs. No ISO may be exercised more than three months
following termination of employment for any reason (including Retirement) other
than death or Disability, nor more than one year following termination of
employment for the reason of death or Disability (as defined in Code
Section 422), or such Award will no longer qualify as an ISO and shall
thereafter be, and receive the tax treatment applicable to, a NQSO. For this
purpose, a termination of employment is cessation of employment, under the rules
applicable to ISOs, such that no employment relationship exists between the
Participant and the Company.
(e) Transfers and Leaves of Absence. The transfer of a Participant within the
Company shall not be deemed a termination of employment except as required by
Code Sections 422 and 409A, and other applicable laws. The following leaves of
absences are not deemed to be a termination of employment:
(i) if approved in writing by the Company, for military service, sickness or any
other purpose approved by the Company, and the period of absence does not exceed
90 days;

12



--------------------------------------------------------------------------------




 
(ii) if in excess of 90 days, if approved in writing by the Company, but only if
the Participant’s right to reemployment is guaranteed by statute or contract and
provided that the Participant returns to work within 30 days after the end of
such absence; and
(iii) subject to the restrictions of Code Section 409A and to the extent that
such discretion is permitted by law, if the Committee determines in its
discretion that the absence is not a termination of employment.
11. Recoupment or Recovery Policy
Any Award shall be subject to forfeiture or repayment pursuant to the terms of
any applicable compensation recoupment or recovery policy adopted by the
Company, Committee or Board, as thereafter amended, including any policy adopted
to comply with the rules of any stock exchange on which the Common Shares are
traded or the Securities and Exchange Commission.
12. Miscellaneous Provisions
(a) Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have no rights as a shareholder with respect to Awards hereunder, unless
and until the Common Shares have been registered to the Participant as the
owner.
(b) No Loans. No loans from the Company to Participants shall be permitted in
connection with the Plan.
(c) Assignment or Transfer. Except as otherwise provided under the Plan, no
Award or any rights or interests therein shall be transferable other than by
will or the laws of descent and distribution. The Committee may, in its
discretion, provide that an Award (other than an ISO) is transferable without
the payment of any consideration to a Participant’s family member, subject to
such terms and conditions as the Committee may impose. For this purpose, “family
member” has the meaning given to such term in the General Instructions to the
Form S-8 registration statement under the Securities Act. All Awards shall be
exercisable, during the Participant’s lifetime, only by the Participant or a
person who is a permitted transferee pursuant to this Section 12(c). Once
awarded, the Common Shares (other than Restricted Shares) received by
Participants may be freely transferred, assigned, pledged or otherwise subjected
to lien, subject to the restrictions imposed by the Securities Act, Section 16
of the Exchange Act and the Company’s Insider Trading Policy, each as amended.
(d) Withholding Taxes. The Company shall have the right to deduct from all
Awards paid in cash to a Participant any taxes required by law to be withheld
with respect to such Awards. All statutory applicable withholding taxes arising
with respect to Awards paid in Common Shares to a Participant shall be satisfied
by the Company retaining Common Shares having a Fair Market Value on the date
the tax is to be determined that is equal to the amount of such statutory
applicable withholding tax (rounded, if necessary, to the next lowest whole
number of Common Shares); provided, however, that, subject to any restrictions
or limitations that the Company deems appropriate, a Participant may elect to
satisfy applicable withholding tax through cash or cash proceeds.
(e) No Rights to Awards. Neither the Plan nor any action taken hereunder shall
be construed as giving any person any right to be retained in the employ or
service of the Company, and the Plan shall not interfere with or limit in any
way the right of the Company to terminate any person’s employment or service at
any time. Except as set forth herein, no employee or other person shall have any
claim or right to be granted an Award under the Plan. By accepting an Award, the
Participant acknowledges and agrees that (i) the Award will be exclusively
governed by the Plan, including the right of the Company to amend or cancel the
Plan at any time without the Company incurring liability to the Participant
(except, to the extent the terms of the Award so provide, for Awards already
granted under the Plan), (ii) the Participant is not entitled to future award
grants under the Plan or any other plan, and (iii) the value of any Awards
received shall be excluded from the calculation of termination or other
severance payments or benefits.

13



--------------------------------------------------------------------------------




 
(f) Beneficiary Designation. To the extent allowed by the Committee, each
Participant under the Plan may name any beneficiary or beneficiaries to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives all of such benefit. Unless the Committee determines otherwise,
each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee and shall be
effective only when received in writing by the Company during the Participant’s
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate.
(g) Fractional Shares. Fractional Common Shares shall not be issued or
transferred under an Award, but the Committee may direct that cash be paid in
lieu of fractional shares or may round off fractional shares, in its discretion.
(h) Unfunded Plan. The Plan shall be unfunded and any benefits under the Plan
shall represent an unsecured promise to pay by the Company. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give the Participant any rights that
are greater than those of a general unsecured creditor of the Company.
(i) Severability. If any provision of the Plan is deemed illegal or invalid, the
illegality or invalidity shall not affect the remaining provisions of the Plan,
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.
(j) Limitation of Liability. Members of the Board and the Committee and officers
and employees of the Company who are their designees acting under the Plan shall
be fully protected in relying in good faith upon the advice of counsel and shall
incur no liability except for gross or willful misconduct in the performance of
their duties hereunder.
(k) Successors. All obligations of the Company with respect to Awards granted
under the Plan shall be binding on any successor to the Company, whether as a
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.
(l) Code Section 409A Compliance. Each Award granted under the Plan is intended
to be either exempt from or in compliance with the requirements of Code
Section 409A and any regulations or guidance that may be adopted thereunder,
including any transition relief available under applicable guidance. The Plan
may be amended or interpreted by the Committee as it determines appropriate in
accordance with Code Section 409A and to avoid a plan failure under Code
Section 409A(a)(1). If a Participant is a “specified employee” as defined in
Code Section 409A at the time of the Participant’s separation from service with
the Company, then solely to the extent necessary to avoid the imposition of any
additional tax under Code Section 409A, the commencement of any payments or
benefits under an Award shall be deferred until the date that is six months
following the Participant’s separation from service (or such other period as
required to comply with Code Section 409A).
13. Effective Date, Amendments, Governing Law and Plan Termination
(a) Effective Date. The Effective Date of the Plan is the date on which the
Company’s shareholders approve the Plan at a duly held shareholder meeting.
(b) Amendments.
(i) Amendment of the Plan. The Committee or the Board may at any time terminate
or amend the Plan in whole or in part, but no such action shall materially and
adversely affect any rights or obligations with respect to any Awards granted
prior to the date of such termination or amendment without the consent of the
affected Participant, except to the extent that the Committee reasonably
determines that such termination or amendment is necessary or appropriate to
comply with applicable law or the rules and regulations of any stock exchange on

14



--------------------------------------------------------------------------------




which the Common Shares are traded or to preserve any intended favorable, or
avoid any unintended unfavorable, tax effects for the Company, Plan or
Participants. Notwithstanding the foregoing, unless the Company’s shareholders
shall have first approved the amendment, no amendment of the Plan shall be
effective if the amendment would: (A) increase the maximum number of Common
Shares that may be delivered under the Plan or to any one individual (except to
the extent made pursuant to Section 8 hereof), (B) extend the maximum period
during which Awards may be granted under the Plan, (C) add to the types of
awards that can be made under the Plan, (D) modify the requirements as to
eligibility for participation in the Plan, (E) permit a repricing or decrease
the Exercise Price to less than the Fair Market Value on the Date of Grant of
any Stock Option or SAR, except for adjustments made pursuant to Section 8,
(F) materially increase benefits to Participants, or (G) otherwise require
shareholder approval pursuant to the Plan or applicable law or the rules of the
principal securities exchange on which Common Shares are traded.
(ii) Amendment of Awards. The Committee may amend, prospectively or
retroactively, the terms of an Award, provided that no such amendment is
inconsistent with the terms of the Plan or would materially and adversely affect
the rights of any Participant without his or her written consent.
(c) Governing Law. To the extent not preempted by Federal law, the Plan and all
Award Agreements are construed in accordance with and governed by the laws of
the State of Ohio. The Plan is not intended to be governed by the Employment
Retirement Income Security Act of 1974, and shall be so construed and
administered.
(d) Plan Termination. No Awards shall be made under the Plan after the tenth
anniversary of the Effective Date.
 





15

